                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JAKE ADER,                                         )
                                                    )
                                 Plaintiff,         )
                                                    )
                        v.                          )    No. 19 C 4048
                                                    )
 FEDERAL BUREAU OF                                  )    Judge Gettleman
 INVESTIGATION and UNITED STATES                    )
 DEPARTMENT OF JUSTICE,                             )
                                                    )
                                 Defendants.        )

                              JOINT INITIAL STATUS REPORT

        Plaintiff Jake Adder and defendants United States Department of Justice and Federal

Bureau of Investigation, by their attorneys, submit this joint initial status report:

        A.     Date and time of initial status report

        The case is set for an initial status conference on September 4, 2019, at 9:10 a.m.

        B.     The attorneys of record

        Matthew Topic is the attorney of record for plaintiffs. He will try this case.

        Virginia Hancock, Assistant United States Attorney, is the attorney of record for

defendants. She will try this case.

        C.     Basis of federal jurisdiction

        Federal jurisdiction is based on the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552(a)(6)(c)(i).

        D.     Whether a jury has been requested

        The FOIA does not create a right to a jury trial. The parties agree that any trial would be a

bench trial.
       E.      Nature of the claims and any counterclaim

       Plaintiff brings this FOIA suit to compel the FBI to produce records relating to Jon Burge.

There are no counterclaims.

       F.      Relief sought

       Plaintiff seeks an order requiring defendants to produce the requested records under the

FOIA and attorney’s fees and costs.

       G.      The name of any party who or which has not been served

       All parties have been served.

       H.      Principal legal issues

       The principal legal issues are likely to be whether the FBI’s search for responsive records

was adequate and whether the FBI wrongfully withheld any responsive records.

       I.      Principal factual issues

       The parties are working together to identify and resolve any factual disputes.

       J.      Anticipated motions

       The parties are working jointly to identify and resolve any disputed issues relating to the

search and production of the requested records. To the extent those issues cannot be resolved, the

parties anticipate cross motions for summary judgment. The parties jointly request a status after

30 days to advise the court of whether summary judgment motions will be necessary.

       K.      Proposed discovery plan

       Under the FOIA case law, discovery generally is not permitted if agency affidavits

establish a reasonable search for records and the necessary bases for the asserted exemptions.

Plaintiffs do not presently anticipate serving any discovery, and will not do so unless there is a

basis under the FOIA case law and will first seek leave of court.



                                                2
        L.      Earliest date the parties would be ready for trial and the probable length of
                trial

        Because FOIA cases are generally resolved through cross motions for summary judgment,

the parties propose that any pretrial dates be scheduled only if and when all such motions are

denied. If a trial is needed, the parties anticipate a trial of two days.

        M.      Status of any settlement discussions and whether a settlement conference
                would be appropriate

        The parties have not engaged in any formal settlement discussions but are actively working

towards resolution of any disputed issues in this case. It would be premature to schedule a

settlement conference at this time.

        N.      Whether the parties will consent to trial before a magistrate judge

        The parties do not consent to proceed before a magistrate judge at this time.



                                                Respectfully submitted,



s/ Matthew V. Topic_____                        JOHN R. LAUSCH, Jr.
MATTHEW V. TOPIC                                United States Attorney
Loevy & Loevy
311 N. Aberdeen, Third Floor                    By: s/ Virginia O. Hancock
Chicago, Illinois 60607                            VIRGINIA O. HANCOCK
(312) 243-5900                                     Assistant United States Attorney
matt@loevy.com                                     219 South Dearborn Street
                                                   Chicago, Illinois 60604
                                                   (312) 353-1998
                                                   virginia.hancock@usdoj.gov




                                                   3
